 32DECISIONSOF NATIONAL LABOR RELATIONS BOARDAaLIey,Il>--UbrCo. andRoderickMeyersMWwrLocal Union No,1102, United Brot er-hoo d of Carpontm and Joiners of Ameba,AFL-CIOandRoderickMeyCases7-CA-9649 and 7-CB-2647April 12, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn February 22, 1973, Administrative Law JudgeLloyd Buchanan issued the attached Decision in theabove-entitled proceeding, finding that the Respon-dentshad engaged in the unfair labor practicesalleged in the consolidated complaint and recom-mending that they take specific action to remedysuch unfairlabor practices. Thereafter, the Respon-dent Union filed exceptions and a supporting brief,contending,interalia,that the Administrative LawJudge erred by refusing to allow the RespondentUnion, as part of its defense to the unfair laborpractice charges alleged, to present evidence withrespect to its motive and/or purpose in demandingthat Union Steward Frontera be hired by Respon-dent Company as a steward on the job here involved.On June 13, 1973, the Board issued an orderremanding the proceeding for further hearing beforethe Administrative Law Judge for the purpose ofreceiving the excluded evidence and to afford theparties an opportunity to present evidence relevantthereto.Pursuant to the Board's remand order, the GeneralCounsel and the Respondent Union waived furtherhearing and entered into a stipulation of factsconsisting substantially of the facts advanced by theRespondent Union in its offer of proof at the originalhearing.On December 28, 1973, the AdministrativeLaw Judge issued the attached Supplemental Deci-sionin which he adhered to, affirmed, and adoptedhisoriginalDecision. Thereafter, the RespondentUnion filed exceptions to that decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record and theAdministrative Law Judge's Decision and Supple-mental Decision in light of the exceptions and briefsand has decided to adopt the Administrative LawJudge's findings of fact,but not his conclusions andrecommendations.Briefly,the facts are as follows.The RespondentCompanyisengagedin the conssale,distribution,and repairof heavyequipment. TheRespondent Companybid successfullyfor a job at aColumbia Township,Michigan, jobsite,and thereaft-er hireda foremanand threemillwrights who beganworking at the jobsite on June 26, 1972.1 On June 24and 26, Respondent Union'sbusinessmanager,Spano, anditsbusiness representative,Beschoner,respectively,toldrepresentativesofRespondentCompany that an experienced steward would be sentto the jobsite from the union hall. On June 26,Respondent Company's superintendent, Smith, toldBeschoner that, if Respondent Unionsent a stewardto the jobsite, he (Smith) would have to lay off one ofthemillwrights previously hired.Beschonerrepliedthat a steward would nevertheless be sent. The sameday Foreman Currier asked Spano which of the threemillwrights on the job he wanted laid off. Spanoanswered that he didn't want anyone laid off, that hewas sending a steward, and that the RespondentCompany should hire more millwrights. The nextday, Frontera, the steward designated by Respon-dentUnion, reported to work at the jobsite.Thereupon, Currier laid off Meyers, the ChargingParty, "due to replacement by steward from unionhall." 2Respondent Union's asserted reason for wantingFrontera to act as steward, as stipulated by theparties, was that Frontera had served as steward on ajobsite where Respondent Union had jurisdictionaldisputes with other craft unions; that it expectedsimilar problems with the same craft unions on theColumbia Township jobsite which was virtuallyidentical to the jobsite at which Frontera had servedas steward; and that Frontera, as a strong militantsteward familiar with its collective-bargaining agree-ment, would enforce Respondent Union's jurisdic-tional claims without involvingit inany unlawfulconduct.The Administrative Law Judge found that Respon-dent Union's motive inseekingFrontera's appoint-ment as steward was irrelevantsinceitwas awarethat Frontera's appointment as steward would causeRespondent Company to lay off another employee.He therefore found that Respondent Union violatedSection 8(b)(1)(A) and (2) of the Act by causing thelayoff of Meyers and that Respondent Company, byacquiescing in the latter employee's layoff, violatedSection 8(a)(3) and (1) of the Act. We disagree.iAll dates are in 1972.shall be chosen from among the employees on thejob, "pursuant to the2Art IXin the collective-bargammg agreement between the Respon-working rules of the Union"The working rules,however, in providing thatdents provides that Respondent Union's business agent or his representativethe business agent has the right to appoint or select a steward on all jobs, dohas theright to appointa steward on all jobs,and that millwright stewardsnot limit the selection to those employees on the job.210 NLRB No. 1 ASHLEY, HICKHAM-UHR CO.Contrary to the Administrative Law Judge, webelieve that Respondent Union's reasonsin seekingFrontera's appointment as steward are material andrelevant and, indeed, critical to the issue of whetherit thereby committed an unfair labor practice. Notevery encouragement of union membership is unlaw-ful, and the mere acquiescence of an employer in ademand of a union is not unlawful encouragementper se,as the Administrative Law Judgeseems tohave concluded. Thus, when the circumstances donot involve an objective of furthering, requiring, orconditioning employment on union membership assuch, the illegality, if any, must be found in thoseactions bya unionthat impinge upon the employ-ment relationship which are arbitrary, invidious, orirrelevant to legitimate union interests .3In the instant case, the parties have stipulated thatRespondent Union's action was, in effect, in further-anceof a legitimate and valid concern for placing anexperienced steward on a potentially troublesomejobsite.Whether the action was or was not consistentwith the meaning and intent of the collective-bargaining agreement at the time in effect is not, astheAdministrativeLaw Judge seems to imply,controlling, nor need that issue be decided in thisforum,although the Respondent Union hasat least acolorable argument that the agreement was intendedto permit the precise kind of action taken here, inthat it leaves the Union free to designate the steward.General Counsel joined in the stipulation abovereferred to, and made no attempt to show that theconcerns of the Union expressed therein werepretextual or were a mask for unlawful motivation.The key issue is whether Respondent Union's actionherein was arbitrary, invidious, irrelevant, and thus amask for discriminatory motivation.We find thatGeneral Counsel has failed to establish that it was,and therefore conclude that Respondent Union'sconduct in demanding Frontera's hire as its stewardhas not been shown to constitute an unfair laborpractice, notwithstanding that it may have foreseenthat his hire would result in the displacement ofanotherof itsmemberswho had less relevant stewardexperienceon this type of job .4 We likewise find thatthere is asimilar failure of proof to establish anyviolation of the Act by Respondent Company inlaying off the Charging Party after its compliancewith the Union's request to hire Frontera hadresulted in a surplus of millwrights on the job.Accordingly, we shall dismiss the complaint againstboth Respondents.ORDERIt is hereby ordered that the consolidated com-33plaint in Case 7-CA-9649 and Case 7-CB-2647 be,and it hereby is, dismissed in its entirety.3See,e.g.,ChicagoFederationofMusicians,Local 10,AmericanFederationof Musicians (ShieldRadio& T V. Productions, Inc.),153 NLRB68, 83-84. Member Fanning finds it unnecessary to rely on these descriptiveterms.In his opinion,the contract clearly gives the Union the right todesignate a steward on the job and the Union'smotivation,if unlawful is amatter of affirmativeproof to beestablishedby the General Counsel4See Teamsters,Chauffeurs,Warehousemen& Helpers, Local Union No525,affiliatedwith International Brotherhoodof Teamsters,Chauffeurs,Warehousemenand Helpers of America (Nelson ConstructionCo, Inc.),193NLRB 724DECISIONLLOYD BUCHANAN, Administrative Law Judge: Thecomsolidated complaint herein(issuedOctober 3, 1972;both charges filed June28, 1972)alleges thatthe Companyhas violated Section 8(axl) and (3) and the Union Section8(b)(1XA) and (2) of the National Labor Relations Act, asamended, 73 Stat. 519, in that the Union demanded thatthe Company hire an additional employee when the Unionknew that such hiring would result in the displacement ofan employee,that this violated the collective-bargainingagreementbetween the Company and the Union, and thatas a result of the Union's demand the Company laid offMeyers.' The Union's answer denies the allegations ofviolation.2The case was tried beforeme atDetroit,Michigan, onNovember 2, 1972. Briefs have been filed by the GeneralCounsel and the Union, the time to do so having beenextended.Upon the entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OFFACT (WITH REASONS THEREFOR) ANDCONCLUSIONS OF LAWI.THECOMPANY'SBUSINESSAND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as a Texas1At theopening of the trial,theGeneralCounsel statedthat theCompanyhad not filed an answer but thatan attorneyhad telephoned himand informed him thathe wouldnot appear at thetrial but would file ananswer (although the time to doso had expired), and that the Companywould rely on the Union tolitigate the matterfully I pointedout at thattime that under the Board'srules theallegationsof thecomplaint weredeemed admittedby the Company.In responseto my question, the GeneralCounsel declared that the proofwould beaddressedto theallegationsagainst theCompany aswell as those againstthe UnionAfter all of the testimonyhad been received, and duringclosingargumentby the Union,the GeneralCounsel receiveda telegraphic answerfrom the Company. Thiswas dated the afternoonbeforeand was addressedto the Board, attentionthe ChiefAdministrativeLaw Judge,in care of theGeneral Counsel,who was trying the case That answer was patterned afterthe Union's answer,and was now submitted to meby the General Counsel.Noting on the record the presumptuousness of suchprocedure, I marked thedocument Co.Exh. 1, copies being preparedby the General Counsel. OnNovember 6,1received from the General Counsel acopy ofa "formalanswer" apparentlyreceivedby him on November3 1 have markedthis Co.Exh 2.1would not condone andtherebyencourage such flouting of theBoard's rules or such procedural discourtesy I have placedCo. Exhs. I and2 in therejected exhibit file.2As foranswer bythe Company, see In I. 34DECISIONS OF NATIONALLABOR RELATIONS BOARDcorporation, the nature and extent of its business in designand construction, as well as the manufacture, sale,distribution,and repair of heavy equipment, and itsengagement in commerce within the meaning of the Actare admitted; I find and conclude accordingly. I also findand conclude that, as admitted, the Union is a labororganization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESAgreements now in effect and since 1970, and coveringthe Company and the Union, provideinter aha:ARTICLEIX-STEWARDS(A) TheBusiness Agent or his Representative willhave the right to appoint or select the Steward on alljobs or to change the Steward at any tune.(B) There shall be a Millwright Steward on each job,chosen from the employees on said job,pursuant to theWorking Rules of the Union.Itwas stipulated that section A of article IX did not appearin agreements prior to that of 1970-72. The issue here isnot the Union's right to appoint or select a steward on thejob, but the Union's insistence that another man be hiredwhen it was informed that this would result in a layoff ofone of the employees.The Union sets up a straw man in its argument that it"did not `demand,' `request,' `insist,' `suggest,' or 'ask' theEmployer to discharge Meyers or any other millwright."This is not alleged.The Union's working rules provideinter aliasSTEWARDS(A) The first man on the job, other than the foremanshall act as Steward until four ormore areemployed,when theymust electa Steward. All Stewards must bejourneymen and have been members of this LocalUnion notless thanfour (4) years and familiar with theWorking Rules and contract and a member of Local1102 for twelve consecutive months prior to acting asSteward. The Business Agent shall have the power toremove a Steward for cause. The Secretaryor BusinessAgent will have the right to appointor select aStewardon all jobs. The Representative of the Union shall havethe right to visit the job during working hours tointerview the Employer, Steward or men at work, but inno way hinder the progress of the work.According to Spano, the Union's business manager, hehad a conversation on Saturday, June 24, with Currier, theCompany's foreman on this job and a longtime member oftheUnion, in which they discussed the question of asteward at this job, Currier declaring that he would be onthe job on Monday, Spano replying that he had anexperienced steward whom he wanted to send out, andCurrier then promising that this would constitute noproblem: he would call Spano for a steward. Currier,denied that he had promised to call the Union for asteward when he neededone. Icredit Currier.On Monday, June 26, Beschoner, the Union's businessrepresentative, had a conversation with the Company'ssuperintendent, Smith, in the companytrailer on the site.According to Currier, Beschoner told Smith that a manwas coming from the hall, "and thatwas it";Beschoner didnot give Smith a chance to reply. Still according to Currier(neither Smithnor Beschonertestified),Beschoner thensaid to Currier in Smith's presence outside the trailer that aunion steward would have to come from the union hall;Currier then asked whetherBeschonercould pick asteward from the men who had already been hired, all ofthem being qualified. as stewards;Beschonerreplied in thenegative and repeated that the steward would have to comefrom the union hall; Currier's reply was that he would thenhave to lay one off because he had been told that the jobwould call for only threemillwrights and himself asforeman. Beschoner's Parthian shot, emphasized by avulgarity, was that, regardless of what Currier might do, asteward would be there on Tuesday morning.If,with Currier himself working with tools on the joband three men already hired, as he informedBeschoner,union knowledge that one would be discharged when theUnion sent another to the job to be the steward is notpresumed, the fact was made clear to Beschoner whenCurrier told him that he would have to lay one man off.Thus, if knowledge of such a result be necessary or relevantwhen, as we shall see, the demand that a man be hired infact causes the displacement, such knowledge was clearlybrought home to the Union by Currier's statement toBeschoner.Currier had hired three men to work on the job inaddition to himself. All three had arrived together thatMonday morning, and told Currier that they had electedone of their number, Cummins, as stewards. This was incompliance with the working rules, the testimony indicat-ing without contradiction that all three were qualified to besteward under the working rules. If the Union, as it claims,wanted a "strong" steward, it could not lawfully cause thedisplacement of a man already employed.After Beschoner left, Currier and Smith discussed thesituation.Although the latter first told Currier to do whathe thought was best with respect to laying off one man, hepointed out that somebody would have to be laid offbecause the job did not call for five: it had been bid forthree men and a foreman, not for four. Smith hardly left itup to Currier as they considered the Union's working ruleswhich provide in section K under the heading "Foremen":No Foreman or General Foreman shall work withhis tools when there are four millwrights or more on thejob.Smith did not instruct Currier whom to lay off. Theoffense would have been as great had one of the othersbeen laid off instead of Meyers. To all of this Spano addedthatCurrier telephoned him sometime on June 26 and,saying that he had three men on the job, asked whomSpano wanted as steward. To this Spano's reply was thatthey had talked about it on Saturday and that he wouldsend a man out. When Currier then asked whom Spanowanted laid off, the latter replied that he did not want ASHLEY, HICKHAM-UHR CO.35Currier to lay anybody off but that he would neverthelesssenda millwright to the site. Another man, Frontera, nowdesignated by the Union to be steward in violation of theworking rules,arrived at the site in midmorning of June 27and went to work.That afternoon Currier laid Meyers off, telling him thathe was sorry to do that after only 2 days but that there wasnot enough work. When Meyers asked for a layoff slip,Currier gave him one, the reason first noted thereon being"Lack of work"; this was stricken and the reason noted as:"Due to replacement of [sic] steward from union hall."If,although Currier denied this, he told Spano on June24 that he would call Spano for a steward (the fact remainsthat Currier did not do that), neither Smith nor Currier onJune 26 earned through on any such commitment. But,whatever the respective equities between the Union and theCompany, and whatever claim the former might base onsuch alleged commitments, the latter as far as we are hereconcerned had the legal right to decide how many men itwould employ on June 26, and the Union had no claimagainstanyemployee or the right to effect his discharge.Of theissuesposed and recognized, the Union wasinformed and knew that its demand that the Company hireanother employee as steward would result in the dischargeof one of the three already hired; the Union's right to selecta steward does not include the right to cause thedisplacement or discharge of another employee; it is clearthatMeyer and the two others hired with him werequalified to act as stewards; and the hiring of Frontera atthe Union's demand resulted in Meyers' discharge.It is naive to say that the Union did not actually requestthatMeyers or any other employee be laid off. Withknowledge that a discharge wouldresultfrom hiring ofanotherman as steward, the Union by its demand that anadditionalman be hired did in effect or constructivelydemandand causeMeyers' discharge. In the words of thecomplaint, the Union made its demand "knowing full wellthat such hiring would result in the displacement of anemployee already in the Respondent-Employer employ.Were Smith's recognition of the need or advisability todischarge one of the rank-and-file millwrights not clearenough, it is clear that he authorized Currier to take suchaction.Beyond that, the latter was himself a companysupervisor and agent, and his act in discharging Meyerswas the Company's. That the action was prompted by theUnion's demand that Frontera be hired is clear. NeithertheCompany nor Currierwas willing,as the latter hadinformedBeschoner, to prevent Currier from continuing towork with tools as would otherwise be required under theworking rules cited in the contract were a fourth rank-and-fileman hired.Thus in acceding to the Union's demand to hire Fronterawhen it did not want an additional man, the Companydiscriminatorily discharged Meyers in violation of Section8(a)(3) and (1); I so find and conclude. I further find andconclude that the Union caused the Company so todiscriminate, and thereby violated Section 8(b)(2) and(1)(A).The contract and the working rules, themselvesvalid, do not authorize and are contrary to what was done3Chicago Federation of Musicians, Local 10 (Shields Radio & T.V.Productions, Inc.),153 NLRB 68, 83-84here.Whatever the Union's right to appoint a stewardwithin its rules, it may not thereby cause the discharge ofanother employee as was here accomplished. Even if,regardless of section B of article IX of the contract andsectionA of the working rules provisions concerningstewards, the Union may appoint a steward from amongpeople not working on the job, the issue here is not theUnion's right to select a steward but its right to cause thedischarge of an employee.Chicago Federation of Musicians,3cited by the Union atthe trial and in its brief, is not in point. Other cases notedoffer no greater support. We do not here undertake toweigh the wisdom of the Union's objective.Withoutconsiderationof the propriety of that objective, theUnion's action was unlawful.[Recommended Order omitted from publication.]SUPPLEMENTAL DECISIONLLOYD BucHANAN, Administrative Law Judge: After myDecisionof February 22, 1973, in thiscase,I received onJuly 9 a letter from the General Counsel, dated July 5,1973, concerning an Order Reopening the Record andRemandingtheProceeding for FurtherHearing.Onrequest made to the office of the Executive Secretary, Ithereafter received a copy of the Board's remand order.'So that this Supplemental Decision will be clear withoutreferenceto other papers, I shall append hereto copies ofrelevant documents except my original Decision, whichwas itselfbrief.With respect to that Decision,I shall refermerely to the now necessary relevant portions. The Board'sremand order of June 13 is attached hereto and marked"Appendix A" [omitted from publication]. "Appendix B"ismy letter of July 9 calling for the Respondent's statementof position, and indicating that on receipt of that I wouldask the General Counsel for a statement of hisposition[omitted from publication].In fact, I was quite aware of the Respondent's position, ithaving beenstated inits offer of proof at the trial. Nor didIbelieve that the General Counsel was in a position tocontrovert the proof offered. That my impression in thoseconnections was correct is indicated by the stipulationhereinafter referred to."Appendix C" is a self-explanatory letter dated July 25from counsel for the Union. "Appendix D" is my letter ofAugust 20 addressed to counsel for the Union. [Bothomitted from publication.]Itwas my expectation that we would be able to close thetrialwithout a second appearance by counsel and theAdministrativeLaw Judge. Of course I would neitherignore nor violate the Board's remand order of June 13directing further hearing anymore than I would be denyingthe right to a trial were I, on the basis of openingargumentor statements of position at the opening or reopening of atrial, to close the trial andissue aDecision withouthearingwitnesses.The respectivestatementsof position, I expect-ed, would be equivalentto statementsof position at thebeginningof any trial, and would themselveswarrant a1Iwas apparentlycorrect inmy most recent Decision when I stated thatI"could anticipate a Board remandhad I . .confined the testimony tothose relevant issues .. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDdecision without further proceedings and without hearingwitnesses?Going to Detroit and through the motions of reopeningthe trial would provide two advantages over the procedurewhich I here intended to follow:1.The explanation, which I trusted would persuadethe Board, would be unnecessary.2.From a public relations or political point ofview,the Union,if not now persuaded, might feel thatithad had its "full day in court" even were it notsatisfied with the decision.Neither reason or "advantage"appeared to me to warrantwhat would be,as I have indicated,extension of this caseand further use of Board processes for a second trial.On August 24, I received a Stipulation of Facts andWaiver of Further Hearing,which I have marked Adminis-trative Law Judge's Exhibit 1, and which is attached heretoas "Appendix E" [omitted from publication]. The factsnow stipulated were notedby the Unionat the trial inconnection with its offer of proof,which I rejected. (Hadthey not been offered at the trial,they could not be madethe subject of a further hearing.)Whatever the Union'smotive,Ipointed out in myDecision that:The issue here is not the Union's right to appoint orselect a steward on the job,but the Union's insistencethat another man be hired when it was informed thatthiswould result in a layoff of one of the employees.The Unionsets up a straw man in its argument thatit"did not`demand,'`request,''suggest'or 'ask' theEmployer to dischargeMeyers or any other mill-wright."The contract between the Company and the Unionprovides for the Union naming a steward only if four ormore millwrights are employed;that one of three or fewermillwrightswould"act as steward"provided he meetscertain standards(there is no issue in the latter connection,as I pointed out in my Decision);and that when the Unioninsisted(regardless of itsmotive) that it would sendanothermillwright to be steward it was in advanceinformed that one of the three at that time employed wouldthereupon be laid off since"the job would call for onlythree millwrights"All of this was also pointed out in myDecision.Whatever the Union'smotives and however good itsreasons from in organizational point of view,itthusappears from the record and withoutchargingthe Union;with unlawful or improper motivein wanting to designateanother steward,and again regardlessof such motive orreason, there were fewer than fourmillwrights at all times,both before the Union sent anotherman tothe job andafterward.The Union acted without authority and indeed inviolation of the contractexecutedpresumably to protect itsmembers. In myDecision after the trial, I declared:We donot here undertake to weigh the wisdom of theUnion's objective.Without consideration of the pro-prietyof that objective, the Union'sactionwasunlawful.Idid not find that the Union was guilty of fell intent; itsintent I deemed and still deem to be irrelevant. To repeat,and as I pointed out, the finding of violation was based ontheUnion's acts, which I found to be violative regardlessof intent.My Decision of February 22 found violativethe Union'sactin insisting that Frontera be hired after it had beenassuredthat the Company would have only four men onthe job and that, if compelled to employ Frontera inaddition to the men already on the job,itwould dischargeMeyers, asit had the right to do, all ofthis explained in myearlier Decision.The terms of the agreement between the Company andthe Union, Meyers' qualifications for the job and steward-ship, and his right to serve as steward were also fullyanalyzed in my original Decision. The stipulation ofAugust 22 adds nothing to what was properly offered andas properly rejected at the trial; nor is there any differentor newly discovered reason or evidence.I accept the statements in the stipulation. Fully respect-ing the Board's remand order, I now issue a supplementaldecision based on the entire record,including the stipula-tion.We need not now be concerned with the issue of whetherany acts themselves constitute independent interference orwhether they would, standing alone, tendto interfereunlawfullyor to discriminate in the absence of theagreementbetween the Company and the employees'representative, and in the absence of the other facts noted.The issue is the Union'sactionwhich itself caused orattempted to cause an employer to discriminate within theterms of Section 8(bX2) of the Act.I have not and do not question the Union's opinion thatFrontera was better qualified to handle whatever steward-YCf.DarlingtonManufacturingCompany, 141 NLRB 241, 332, 335, 336,where,after a motion to dismiss,it appeared that a personal complaint didnot state a cause of action as a matter of law; and the complaint wasthereupon dismissed onthe stated positionsof counsel and withouttestimony by witnesses.Cf.alsoAlton Box Board Company,173 NLRB 744, where, after theTrial Examiner dismissed the allegation of violation of Sec 8(aX5), theBoard,at the Union's instigation and the GeneralCounsel's request, in theface of the establishedlaw which,as pointed out in the Intermediate Report,had controverted the allegation of violation of Sec. 8 (a)(5),directed that thehearing be reopened on that issue; the Trial Examiner,asking theBoard forguidance whether,at the now imminent remand hearing,the stated reasonfor disnussal theretoforecited bythe Board and followedby the TrialExaminer in his dismissal was now to be reversed,or whether the mason fordismissal for the established reason was to be adhered to with the result thattheTrialExaminer would have no alternative but to repeat his originalDecision,after a delay of 8 months after the Intermediate Report wasissued,the Union requested withdrawal of its unfair labor practice chargesto avoid frustration of the desires of the employees; and the Boardthereupon issued its decision without further hearing.A different situation faced the BoardinChauffeurs and Helpers Local 50,IBT,(ShawContractors and Builders),199 NLRB No. 186, in which theBoard found no violation of Sec 8(bX2) where the Union did not seekdischarge of a driver but rather maintained that there was in fact enoughwork for two. ASHLEY,HICKHAM-UHR CO.37sly problem the Union anticipated might conceivablydevelopon this job. But even if that be a fact,such fact,under theagreement between the Unionand the Companyand under the Union's working rules would no morejustifythe actionby the Companywhich the Union compelledagainst Meyers than would the Union's opinion.I have hereaddednothing to my Decisionof February22, merely repeating portions relevant tothe remand.Having said and restated this, we need not tractate here.By a processof calcareousooze, we may yet build up aweighty, if not impressive,problem.on theWpWatbMof theand on the entire recordin tcm adhere to* aa<and adopt my Dec ion ofFebruary 22, 1973. in its entirety.Issuance of this Supplemental Decision has been longdelayed,not only because other camas clamored fordecision but, brief as it is, because I wondered whether Ihad overlookedsome significant reason other than that,merely with a finding against it, a union had persuaded theBoard that the case be reopened.Ican only await withinterest the showing of reason for delaying a Boarddecision on a case decidedin Februaryfor possible furthertrial about September and, following a pattern previouslyestablished(in this case after a Supplemental Decisionalmost a year later thanthe ongma%pie decision byddwp&the Hoard long